Citation Nr: 0718594	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-03 243	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including secondary to service-connected bilateral 
pes planus.

2.  Entitlement to service connection for peripheral 
neuropathy/radiculopathy of the lower extremities.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a disability rating higher than 10 percent 
for the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to March 
1968.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) from a July 2003 rating decision of the RO in Winston-
Salem, North Carolina.

The claims for service connection for a low back disorder (on 
a direct basis), for peripheral neuropathy/radiculopathy of 
the lower extremities, for hypertension, and for a disability 
rating higher than 10 percent for bilateral pes planus are 
being remanded to the RO - via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  The Board, however, will go ahead and 
determine whether the veteran is entitled to service 
connection for a low back disorder secondary to his already 
service-connected bilateral pes planus.


FINDING OF FACT

The competent medical evidence on file does not indicate that 
a currently diagnosed low back disorder was either caused or 
made permanently worse by the veteran's service-connected 
bilateral pes planus.


CONCLUSION OF LAW

The veteran does not have a low back disorder that is 
proximately due, the result of, or chronically aggravated by 
his service-connected bilateral pes planus.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in June 2003 
and November 2006.  The letters specifically told him that VA 
needed specific information to show his entitlement to 
service connection for a low back disorder, indicated what 
supporting evidence VA was responsible for obtaining, and the 
November 2006 letter, in particular, indicated that if he had 
any additional information or evidence that would support his 
claim he should send it to VA.


That November 2006 letter also contained information 
concerning the downstream disability rating and effective 
date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).

And although the letters primarily were directed at 
addressing the requirements for establishing entitlement to 
service connection on a direct basis (the component of the 
low back claim that is being remanded, rather than decided in 
this decision), the January 2005 statement of the case (SOC) 
also discussed this claim in the alternative context of 
showing the low back disorder is secondary to the already 
service-connected bilateral pes planus, i.e., flat feet.  The 
veteran was given an opportunity to submit additional 
evidence and/or argument in response to that SOC, including 
on this specific alternative secondary basis, and the RO was 
prepared to readjudicate this claim in the May 2005 
supplemental SOC (SSOC), but there was no additional evidence 
to consider.  So even to the extent his claim is predicated 
on the alternative basis of secondary service connection, he 
has had a meaningful opportunity to participate effectively 
in the processing of his claim.  The Federal Circuit Court 
has held that any errors in the provision of VCAA notice, 
concerning any elements of the claim, are presumed 
prejudicial and must be rebutted by showing they ultimately 
amount to mere harmless error.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).  

Also, to the extent possible, VCAA notice should be provided 
to a claimant prior to the initial adjudication of the claim.  
See Mayfield, supra.  Here, this was indeed the case as the 
June 2003 letter was sent prior to the initial adjudication 
in July 2003.  And although that initial letter did not also 
discuss the downstream disability rating and effective date 
elements of the claim - which was not done until the 
subsequent November 2006 letter, there was no reason after 
providing the additional letter in November 2006 to go back 
and readjudicate the claim, in yet another SSOC, because the 
veteran had not submitted or otherwise indicated there was 
any additional relevant evidence to consider.  See 38 C.F.R. 
§ 19.37.  As mentioned, there was no additional evidence to 
consider in the May 2005 SSOC, and none even after sending 
him the additional November 2006 Dingess letter.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal - to 
the extent the evidence mentioned is available.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issue on appeal that has yet to be 
obtained.  The appeal is ready to be considered on the 
merits.

Low Back Disorder Secondary to the Bilateral Pes Planus

One of the veteran's alleged basis of entitlement to service 
connection for a low back disorder is that it is attributable 
to his already service-connected bilateral pes planus.  See 
his January 2005 substantive appeal, on VA Form 9, where he 
makes the argument that his low back problems are traceable 
to the functional impairment involving his feet - since, 
apparently, the pes planus makes it difficult to walk 
(ambulate), stand for prolonged periods at a time, etc., in 
turn placing an inordinate amount of stress on his low back 
since he has to alter his gait to compensate for this.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to Wallin element (1), current disability, the 
veteran's June 2003 VA examination resulted in a diagnosis of 
chronic low back strain.  Therefore, element (1) has been 
satisfied since he has a confirmed diagnosis of a current 
low back disorder.  Wallin element (2) also is satisfied 
since service connection is in effect for bilateral pes 
planus.



But with respect to crucial Wallin element (3), medical 
nexus, there is no competent medical evidence etiologically 
linking the veteran's current low back disorder to his 
service-connected bilateral pes planus.  Indeed, on the 
contrary, the June 2003 VA examiner indicated the veteran's 
low back strain was unrelated to his pes planus, i.e., flat 
feet, instead, that his low back pain is most likely the 
result of spinal stenosis.  There is no medical opinion 
suggesting otherwise and, as a layman, the veteran does not 
have the necessary medical training and/or expertise, 
himself, to refute this VA examiner's opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder as secondary to his 
service-connected bilateral pes planus.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt concerning this to resolve in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a low back disorder, to 
the extent it is alleged to be secondary to the service-
connected bilateral pes planus, is denied.


REMAND

Turning first to the veteran's claim of service connection 
for hypertension, upon review of his service medical records 
(SMRs), the report of his December 1965 military pre-
induction examination reveals a single blood pressure reading 
of 120/60 (systolic/diastolic), which was within normal 
limits.  He also had no complaints of persistently elevated 
blood pressure at any time while on active duty, and 
hypertension was not diagnosed during service or even within 
one year after his discharge in March 1968.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Notably, the report of his military separation examination 
shows a blood pressure reading of 116/76, so within normal 
limits.  VA defines hypertension as when the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2006).

From a preliminary review of the record it appears the first 
objective clinical indication of high blood pressure was in a 
private medical statement dated in November 2001.  This 
statement, from C.J. Skeehan, M.D., indicates that in his 
professional opinion, the veteran's high blood pressure was 
caused or aggravated by his military service.  This doctor's 
opinion, however, is entirely conclusory; it does not discuss 
the supporting medical basis or indicate the veteran's 
relevant military and other medical records were considered 
- for his pertinent medical history, including especially to 
the extent they show normal blood pressure readings when he 
was in service.  So this doctor's statement is an 
insufficient basis to grant service connection for 
hypertension.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In the absence of any 
medical opinion to the contrary, however, it is, nonetheless, 
sufficient to warrant further development of the claim since 
the June 2003 VA examiner did not give any opinion whatsoever 
on whether the hypertension the veteran now has relates back 
to his service in the military.  So the claims file should be 
returned to that examiner for an opinion concerning this 
determinative issue.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA must obtain an opinion when necessary to 
decide a claim).  Dr. Skeehan also must be given an 
opportunity to expound on his opinion, to address the 
deficiencies in it that were mentioned.

There are the same problems concerning the veteran's claims 
for service connection for a low back disorder (to the extent 
it is predicated on direct incurrence in service) and for 
peripheral neuropathy/radiculopathy of his lower extremities.  
His SMRs are completely unremarkable for any relevant 
complaints of, for example, numbness in his lower 
extremities, and there was no relevant diagnosis during 
service or for many years after his discharge.

However, a private physician affiliated with Associated 
Neurologists of NJ, P.A., indicated in a December 2001 
statement that, in his professional medical opinion, the 
veteran's chronic back pain and radiculopathy were aggravated 
by his military service.  But just like the other opinion 
mentioned, this one also is entirely conclusory; it does not 
discuss the supporting medical basis or indicate the 
veteran's relevant military and other medical records were 
considered - for his pertinent medical history, including 
especially to the extent they show no complaints or objective 
clinical findings either during service or even for many 
years after his discharge.  So this doctor's statement, like 
the other, is an insufficient basis to grant service 
connection for a low back disorder or any associated 
peripheral neuropathy or radiculopathy.  See again Elkins, 
Owens, and Swann.  It is, though, sufficient to warrant 
further development of these claims since the June 2003 VA 
peripheral nerves and lumbar spine examiners did not give any 
opinion whatsoever concerning this determinative issue and, 
therefore, need to comment.  See again 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The private 
physician at Associated Neurologists of NJ, P.A., also must 
be given an opportunity to expound on his opinion, to address 
the deficiencies in it that were mentioned.  

In regards to the veteran's claim for a disability rating 
higher than 10 percent for his bilateral pes planus, records 
show he was last provided a VA compensation examination for 
this condition in June 2003, so some four years ago.  In his 
since submitted January 2005 substantive appeal (VA Form 9), 
he alleged the condition was now more severe, so another 
examination is needed to assist in making this important 
determination.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating).  See, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran therefore should be provided another examination to 
determine the current severity of his 
service-connected bilateral pes planus.  

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Contact the private physicians who 
submitted the statements on the 
veteran's behalf in November and 
December 2001 - in support of his 
claims for hypertension and chronic low 
back pain with radiculopathy, and ask 
that they discuss the medical basis of 
their opinions insofar as why these 
conditions relate back to his service in 
the military.  Inform them that it is 
preferable, before commenting, that they 
review the relevant medical and other 
evidence in the claims file - including 
a complete copy of this remand, to 
ensure their opinions have the proper 
factual foundation.

2.  Also, if possible, ask the June 2003 
VA hypertension examiner to submit an 
addendum to the report of that 
evaluation indicating the likelihood 
(very likely, as likely as not, very 
unlikely) the veteran's current 
hypertension was initially manifested 
during service or within one year of his 
discharge in March 1968.  And to 
facilitate making this important 
determination, it is absolutely 
imperative this examiner review the file 
before commenting, including a complete 
copy of this remand and the November 
2001 letter from Dr. Skeehan.

If an opinion cannot be rendered without 
resorting to pure speculation, please 
expressly indicate this.

Also, if, for whatever reason, it is not 
possible to have the June 2003 VA 
examiner comment further, then have 
someone else with similar medical 
qualifications provide this necessary 
supplemental opinion.  If the latter 
situation arises, this may require 
having the veteran re-examined.

3.  Also, if possible, have the June 
2003 VA peripheral nerves and lumbar 
spine examiners indicate the likelihood 
(very likely, as likely as not, 
very unlikely) the veteran's current low 
back disorder (strain, stenosis, or 
whatever the current diagnosis 
accounting for his pain and lower 
extremity radiculopathy) was initially 
manifested during service or within one 
year of his discharge in March 1968.  
And to facilitate making this important 
determination, it is absolutely 
imperative these examiners review the 
file before commenting, including a 
complete copy of this remand and the 
December 2001 letter from the physician 
at Associated Neurologists of NJ, P.A.

If an opinion cannot be rendered without 
resorting to pure speculation, please 
expressly indicate this.

Also, if, for whatever reason, it is not 
possible to have these June 2003 VA 
examiners comment further, then have 
someone else with similar medical 
qualifications provide this necessary 
supplemental opinion.  If the latter 
situation arises, this may require 
having the veteran re-examined.

4.  As well, schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected bilateral pes planus.  The 
examiner should be provided a copy of 
the applicable rating criteria for 
evaluating this condition, found at 
38 C.F.R. § 4.71a, DC 5276, to ensure 
that his/her findings are pertinent to 
these criteria.

Also have the examiner review the claims 
file for the veteran's pertinent medical 
and other history.

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him 
and his representative a SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


